Appeals from judgments of the County Court, Kings County, convicting appellants of grand larceny, first degree, from the sentences imposed, and from intermediate orders. Judgments reversed on the law and the facts and a new trial ordered. We may not find that appellant Campbell was an accomplice merely because he was with appellant Rhodes before the alleged larceny was committed, was at the scene when it was committed, and left the scene with Rhodes after it had been committed. (People v. Ligouri, 284 N. Y. 309; People v. Baldiseno, 266 App. Div. 909; People v. Weiss, 290 N. Y. 160; People v. Jackson, 291 N. Y. 451.) In any event, the proof is insufficient to establish the commission of larceny by either appellant. Others besides appellants had ample opportunity to steal complainant’s money while he was asleep in his ear. In view of that fact, and in view of the fact that the money was not found in appellants’ possession, it has not been established beyond a reasonable doubt that they stole the money. (People v. Hendrickson, 18 App. Div. 404; People v. Le Van, 270 App. Div. 678; People v. Learman, 261 App. Div. 748; People v. Kott, 261 N. Y. 660; People v. Barton, 126 N. Y. S. 2d 720; People v. Saas, N. Y. L. J., Oct. 11, 1955, p. 13, col. 5.) No separate appeal lies from the sentences or intermediate orders, which have been reviewed on the appeal from the judgments, Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.